DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-13 are pending and under examination.

Priority
This application is a Continuation-in-Part of US Patent Application No. 16/090,415, filed
October 1, 2018, which is the National Stage of International Application No. PCT/EP2017/057634, filed March 30, 2017, which claims the benefit of European Application No. 16305381.2, filed March 31, 2016.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 06/05/2020 and 08/05/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over HALILBASIC ET AL. (Clin. Liver Dis., 2013, vol. 17, pages 161-189), GHONEM ET AL. (Hepatology, 2015, vol. 62, pages 635-643), and DOHMEN ET AL. (Fukuoka Acta Med., 2013, vol., 104, no. 10, pages 350-361) in view of PRUZANSKI ET AL. (WO 2016/127019 A2; Published Aug. 11, 2016; Filed Feb. 5, 2016), CARIOU ET AL. (Diabetes Care, 2011, vol. 34, pages 2008-2014), and CARIOU ET AL. (Expert Opinion on Investigational Drugs, 2014, 23:10, pages 1441-1448).

Claimed Invention
	Claims 1, 7, and 13 are representative and are reproduced below.

    PNG
    media_image1.png
    56
    687
    media_image1.png
    Greyscale

Claims 2-6 depend directly from Claim 1.

    PNG
    media_image2.png
    83
    670
    media_image2.png
    Greyscale

Claims 8-12 depend directly from Claim 7.
	
    PNG
    media_image3.png
    89
    697
    media_image3.png
    Greyscale


Teachings of HALILBASIC ET AL.
	Halilbasic et al. disclose the activation of several nuclear receptors (NRs) modulate fibrogenesis, inflammation, and carcinogenesis as sequels of cholestasis and that NRs represent attractive targets for pharmacotherapy of cholestatic disorders because their activation may orchestrate several key processes involved in the pathogenesis of cholestatic liver diseases.  See page 161, “Key Points”.
	Halilbasic et al. disclose several already available drugs may exert their beneficial effects in cholestasis via NR activation, including ursodeoxycholic acid via glucocorticoid receptor and pregnane X receptor and fibrates via PPAR.  Id.
	Halilbasic et al. disclose the effects of PPAR on biliary phospholipid secretion, BA metabolism, and synthesis make PPAR an interesting therapeutic target in the treatment of cholestasis.  See page 173, “PPARS as Therapeutic Targets”.
	Halilbasic et al. disclose that clinically the beneficial effects of PPAR ligands in cholestasis were recognized for more than a decade and multiple pilot studies have evaluated their therapeutic effectiveness in patients with PBC [primary biliary cholangitis].  More than a dozen uncontrolled pilot trials using bezafibrate and fenofibrate showed beneficial effects on biochemical parameters and in part also on histologic findings in patients with PBC.  Id.
	As per Claims 2, 6, 7, and 13, Halilbasic et al. disclose some of these studies have tested the fibrates as monotherapy in comparison to UDCA [ursodeoxycholic acid] monotherapy, but most were designed to test their effects in patients with partial or absent UDCA response by add-on therapy with either fenofibrate or bezafibrate.  All of these pilot studies showed the benefit of combination therapy. See paragraph bridging pages 173-174.

Teachings of GHONEM ET AL.
	Ghonem et al. disclose cholestasis, including primary biliary cirrhosis (PBC) and primary sclerosing cholangitis (PSC), results from an impairment or disruption of bile production and causes intracellular retention of toxic bile constituents, including bile salts. Currently, the only therapeutic option available for these patients is ursodeoxycholic acid (UDCA), which slows the progression of PBC, particularly in stage I and II of the disease. However, some patients have an incomplete response to UDCA therapy, whereas other, more advanced cases often remain unresponsive. See Abstract.
	Ghonem et al., like Halilbasic et al., disclose nuclear receptors (NRs) are critically involved in the regulation of these hepatic transporters and are natural targets for therapy of cholestatic liver diseases. One of these NRs is peroxisome proliferator-activated receptor alpha (PPAR), which plays a central role in maintaining cholesterol, lipid, and bile acid homeostasis by regulating genes
responsible for bile acid synthesis and transport in humans. Id.
	Ghonem et al. teach PPAR is the molecular target for the fibrate hypolipidemic agents, including fenofibrate, gemfibrozil, and clofibrate, which are U.S. Food and Drug Administration
(FDA) approved for treatment of dyslipidemia, though each fibrate differs in its specificity for the different PPAR subtypes, , , and . Another fibrate, bezafibrate, activates all three PPAR isoforms at equivalent molar concentrations, whereas fenofibrate exhibits approximately a 10-fold
selectivity for PPAR-alpha versus PPAR-gamma. See page 636, right column, last paragraph; Table 1.
	Ghonem et al. teach that once early pharmacology studies observed that bezafibrate reduced serum liver-specific ALP and gamma-glutamyl transferase levels in humans, Iwasiki et al. demonstrated a 62.5% reduction in serum ALP for patients with PBC and persistent cholestasis despite UDCA. Since then, various studies confirmed this observation in PBC and also reported ALP reductions in 3 patients with PSC. A prospective, randomized, multicenter study from Japan demonstrated improvement in cholestasis both with bezafibrate monotherapy and combination therapy with UDCA. A recent study in a Western patient population further demonstrated the role
of bezafibrate as an effective adjuvant therapy for patients with precirrhotic PBC treated with UDCA who have persistent cholestasis. See page 640, paragraph bridging left and right columns.
	Ghonem et al. teach fenofibrate has been increasingly evaluated for cholestatic liver diseases. An initial report showed similar reductions in cholestasis, as observed with bezafibrate for PBC. Subsequent studies evaluated fenofibrate as adjunct to UDCA for treatment of refractory cholestasis in PBC. See page 640, right column, last paragraph.
	Ghonem et al. conclude that, altogether, these findings strongly support the use of PPAR agonists, such as fenofibrate, as therapeutic alternatives for adult patients with cholestatic liver diseases, specifically those with an incomplete therapeutic response to UDCA. See page 641, right column, last paragraph.

Teachings of DOHMEN ET AL.
	Dohmen et al. teach ursodeoxycholic acid (UDCA) is currently the only available pharmacological treatment for asymptomatic primary biliary cirrhosis (aPBC). Fibrates may be useful for treating aPBC patients who exhibit incomplete responses to UDCA. The mechanism of action of such fibrates involves the regulation of the expression of various kinds of lipids and proteins through the activation of peroxisome proliferator-activated receptor-α (PPAR-α), which increases the phospholipid output into the bile and reduces the cytotoxicity of hydrophobic bile acids. See Abstract.
	Dohmen et al. teach the aim of this study was to evaluate the effects of fenofibrate in patients with aPBC who are refractory to UDCA and to simultaneously compare the effectiveness of fenofibrate with that of bezafibrate.  In this regard, Dohmen et al. teach this study included 14 patients with aPBC treated with fenofibrate (80 mg/day) plus UDCA (fenofibrate group) for 48 weeks and seven patients with aPBC treated with bezafibrate (400 mg/day) plus UDCA (bezafibrate group) for 48 weeks.  Id.
	Dohmen et al. demonstrate that administration of the PPAR agonists fenofibrate or bezafibrate in combination with UDCA significantly reduces serum alkaline phosphatase (ALP), γ-glutamyl transpeptitase (γGTP) and serum IgM levels in the treated patients. See Abstract; Table 2.
	Dohmen et al. teach that this study demonstrates that combination therapy with UDCA and fenofibrate for 48 weeks in patients with aPBC who have previously demonstrated incomplete responses to UDCA monotherapy is effective for eliciting biochemical responses. In addition, combination therapy with UDCA and bezafibrate resulted in significant reductions in the parameters measured in seven patients with aPBC.  See page 355, left column, first full paragraph.
	The combined teachings of Halilbasic et al., Ghonem et al., and Dohmen et al. differ from the instant claims in so far as they do not disclose the PPAR agonist elafibranor.  

Teachings of PRUZANSKI ET AL.
	Pruzanski et al. teach a pharmaceutical composition comprising a combination of an FXR agonist and at least one lipid lowering agent (e.g., PPAR-alpha agonist, PPAR-delta agonist, PPAR-alpha and delta dual agonist, and/or statin). Also disclosed is use of the combination for the treatment or prevention of a FXR mediated disease or condition, such as primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), portal hypertension, bile acid diarrhea, NAFLD (monalcoholic fatty liver disease), NASH (non-alcohol-induced steatohepatitis), and other chronic liver diseases. See Abstract; page 3, lines 7-10; Claims 1 and 30-31.
Pruzanski et al. teach in one example the PPAR-alpha and gamma dual agonist is 2-[2,6 dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-1(E)-propenyl]phenoxyl]-2-methylpropanoic acid (also known as GFT505) [this is the claimed compound elafibranor]. See page 5, lines 23-25; Claim 8.
Pruzanski et al. teach in one embodiment, a cholestatic condition is defined as having an abnormally elevated serum level of alkaline phosphatase, -glutamyl transpeptidase (GGT), and/or 5' nucleotidase. In another embodiment, a cholestatic condition is further defined as presenting with at least one clinical symptom. In one embodiment, the symptom is itching (pruritus ). In another embodiment, a cholestatic condition is selected from the group consisting of primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PBS), drug-induced cholestasis, hereditary cholestasis, biliary atresia, and intrahepatic cholestasis of pregnancy. See page 16, lines 13-19.
Pruzanski et al. teach the combination therapies described herein can solve the problems mentioned above and can have one or more advantages of, e.g., synergism, reducing the number of daily doses without the drug losing efficacy, lowering lipids (both cholesterol and triglycerides) in patients whose elevated lipid levels are resistant to therapy in PBC, improved potency, selectivity, tissue penetration, half-life, and/or metabolic stability. See page 11, lines 3-8.
Pruzanski et al. teach the invention also provides a pharmaceutical composition wherein the first compound and PPAR-alpha agonist(s), PPAR-delta agonist(s), PPAR-alpha and delta or PPAR-alpha and gamma dual agonist(s), or fibrate(s) are administered in combination with UDCA. In one aspect, UDCA is administered in a three-way combination. In another aspect, the two-way combination of a first compound and PPAR-alpha agonist(s), PPAR-delta agonist(s), PP AR-alpha and delta or PPAR-alpha and gamma dual agonist(s), or fibrate(s) is administered for the treatment or prevention of a disease or condition, in place of UDCA to a subject who has an inadequate therapeutic response to UDCA alone. See page 24, lines 21-28.

Teachings of CARIOU ET AL. (2011)
Cariou et al. (2011) teach elafibranor, i.e., GFT505 (2-[2,6-dimethy]-4-[3-[4-methylthio)pheny]]-3-oxo-1(E)-propenyl]phenoxy]l]-2-methylpropanoic acid). See page 2009, left column, first paragraph.
As per Claim 3-5 and 8-10, Cariou et al. (2011) teach administration of once-daily 80 mg GFT505 (four capsules before breakfast) to human patients. See page 2009, left column, first paragraph.
Cariou et al. (2011) teach administration of GFT505 at 80 mg/day to patients with combined dyslipidemia and patients with prediabetes. In comparison with placebo, GFT505 significantly reduced fasting plasma triglycerides and increased HDL cholesterol in both studies, reduced  glutamyl transferase levels in both studies. See Abstract.
Cariou et al. (2011) teach that 80 mg/day GFT505 significantly reduced ALT, eGT, and ALP levels in the treated patients. See Table 2.

Teachings of CARIOU ET AL. (2014)
Cariou et al. teach elafibranor, i.e., GFT505 (2-[2,6 dimethyl-4-[3-[4-(methylthio)phenyl]-3-oxo-1(E)-propenyl]phenoxy]]-2-methylpropanoic acid), is a PPAR- agonist.

    PNG
    media_image4.png
    261
    382
    media_image4.png
    Greyscale

See page 1442, Box 1; page 1443, left column, “4. Introduction to the compound”.
As per Claim 3-5 and 8-12, Cariou et al. teach GFT505 is orally administered (page 1442, Box 1), produced in hard shell capsules containing 5, 10, 20, or 60 mg of compound (page 1443, left column, “4. Introduction to the compound”), and administered 80 mg q.d. to subjects (page 1444, left column, “7.1 GFT505 and dyslipidemia”). Cariou et al. additionally teach a currently ongoing pivotal 52-week Phase IIb study will determine the effects of treatment with GFT505 on the histological features of NASH in diabetic and nondiabetic patients with biopsy- proven NASH (ClinicalTrials.gov Identifier: NCT01694849). In this study, GFT505 80 mg/day and the higher dose of GFT505 120 mg/day will be administered. See page 1444, right column, “7.3 GFT505 and NAFLD/NASH).
Cariou et al. (2014) teach results from the completed short-term (4-8 weeks) Phase IIa studies indicate that GFT505 decreases plasma triglyceride levels and increases high-density lipoprotein-cholesterol, while lowering low-density lipoproteincholesterol in prediabetic patients. Hyperinsulinemic--euglycemic clamp studies have also demonstrated an insulin-sensitizing effect of GFT505, with a strong effect on the liver, with a significant lowering effect on plasma liver enzymes. See Abstract.
Cariou et al. (2014) conclude that GFT505 is a unique, novel dual PPAR agonist, which, based on results of Phase II trials, combines multiple beneficial effects in patients with dyslipidemia and/or insulin resistance. GFT505 improves plasma lipid parameters, reducing both TG and LDL-C and increasing HDL-C. Using gold standard methodology, it has been shown that GFT505 improves both hepatic and peripheral insulin sensitivity. As well, the compound decreases liver enzymes and markers of inflammation. See paragraph bridging pages 1445-1446.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
Here, the therapeutic use of PPAR agonists in the treatment of primary biliary cholangitis (PBC), particularly PBC that has inadequate response to ursodeoxycholic acid, was expressly suggested in the art prior to the filing of Applicant’s application.  See Halilbasic et al., Ghonem et al., and Dohmen et al.  Clinically, administration of PPAR agonists to patients with inadequate response to ursodeoxycholic acid has been validated in human trials and shown to lead to significant improvements in serum alkaline phosphatase (ALP), γ-glutamyl transpeptitase (γGTP) and serum IgM levels in the treated patients. See Dohmen et al. 
The prior art expressly suggests administration of a combination of an FXR agonist and at least one lipid lowering agent (e.g., PPAR-alpha agonist, PPAR-delta agonist, PPAR-alpha and delta dual agonist, and/or statin) to patients with PBC and expressly teaches elafibranor as a suitable PPAR-alpha and delta dual agonist for use in such treatment. See Pruzanski et al.
The claimed elafibranor was a known PPAR-alpha and delta dual agonist with demonstrated clinical efficacy in reducing plasma levels of liver enzymes including, inter alia, alkaline phosphatase (ALP), γ-glutamyl transpeptitase (γGTP), and alanine aminotransferase, and decreases levels of markers of hepatic inflammation such as fibrogen and haptoglobin when administered in the doses recited in the instant claims.  See Cariou et al. (2011) and Cariou et al. (2014).
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administration of 80 or 120 mg/day of elafibranor to a subject having primary biliary cholangitis (PBC) would be effective in reducing plasma levels of liver enzymes including, inter alia, alkaline phosphatase (ALP), γ-glutamyl transpeptitase (γGTP), and alanine aminotransferase, and decreases levels of markers of hepatic inflammation.  This is because, inter alia:
a) the therapeutic use of PPAR agonists in the treatment of primary biliary cholangitis (PBC), particularly PBC that has inadequate response to ursodeoxycholic acid, was known in the art (Halilbasic et al., Ghonem et al., and Dohmen et al.);
b) administration of PPAR agonists to patients with inadequate response to ursodeoxycholic acid was known to lead to significant improvements in serum alkaline phosphatase (ALP), γ-glutamyl transpeptitase (γGTP) and serum IgM levels in the treated patients (Dohmen et al.);
c) administration of a combination of an FXR agonist and at least one lipid lowering agent (e.g., PPAR-alpha agonist, PPAR-delta agonist, PPAR-alpha and delta dual agonist, and/or statin) to patients with PBC is expressly suggested by the prior art (Pruzanski et al.); and
d) Elafibranor was already known in the art to be a dual agonist of PPAR that is clinically effective reducing plasma levels of liver enzymes including, inter alia, alkaline phosphatase (ALP), γ-glutamyl transpeptitase (γGTP), and alanine aminotransferase, and decreasing levels of markers of hepatic inflammation (Cariou et al. (2011) and Cariou et al. (2014)).
Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
Here, elafibranor would have been recognized as a functionally equivalent PPAR agonist to fenofibrate and bezafibrate for use in treating patients with PBC.  While these agonists have different selectivity for PPAR, they are all agonists of PPAR and they all reduce plasma levels of liver enzymes including, inter alia, alkaline phosphatase (ALP), γ-glutamyl transpeptitase (γGTP), and alanine aminotransferase.  Further, Pruzanski et al. expressly suggest the interchangeability of PPAR-alpha agonists, PPAR-delta agonists, and PPAR-alpha and delta dual agonists for use in treating, inter alia, PBC.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Here, the use of PPAR agonists for eliciting clinically significant improvements in serum alkaline phosphatase (ALP), γ-glutamyl transpeptitase (γGTP) and serum IgM levels in PBC patients was known in the art.  A person of ordinary skill in the art at the time the application was filed would have recognized that elafibranor, a dual agonist of PPAR that is clinically effective reducing plasma levels of liver enzymes including, inter alia, alkaline phosphatase (ALP), γ-glutamyl transpeptitase (γGTP), and alanine aminotransferase, and decreasing levels of markers of hepatic inflammation, would be suitable for treating patients with PBC and would predictably result in reducing plasma levels of liver enzymes in the treated patients.
In view of the above analysis, it would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to administer elafibranor in daily doses of 80 or 120 mg/day, alone or in combination with other anti-cholestatic agents, to subjects with PBC. A person of ordinary skill in the art (POSA) would reasonably expect elafibranor to have numerous beneficial effects on liver function in a PBC subject, including improvement of liver acute phase inflammation markers such as haptoglobin and serum levels of alkaline phosphatase (ALP) and γ-glutamyl transpeptitase (γGTP). As elafibranor is an agonist of both PPAR and PPAR, a POSA would expect it to have similar beneficial therapeutic effects as other known agonists of PPAR such as fenofibrate and bezafibrate in the treatment of subjects with PBC.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 25-29, and 31-32 of copending Application No. 16/090,415 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass substantially overlapping subject matter, i.e., administering elafibranor orally once daily at a dose of 80 or 120 mg/day to subjects having PBC and an inadequate response to ursodeoxycholic acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038